DETAILED ACTION
                                                                                                                                                                                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended and submitted claims 11-13, 15, 17, and 22-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 1-10 and 21, drawn to a modular building unit, classified in E04B 1/34823.
II. Claims 11-13, 15, 17, drawn a method of molding a modular building unit, classified in E04G 21/02.
II. Claims 22-24 drawn to a mold for a modular building unit, classified in E04G 11/02.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by a process that utilizes a differently structured mold.
Inventions I and III are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the product can be made by a materially different apparatus such as a mold that does not use brackets to attach form panels together.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the mold can be used to practice making polymer toy houses.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-13, 15, 17, and 22-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE2926969 to Maioli (“Maioli”).
Regarding claim 1, Maioli discloses a modular building unit, comprising: a monolithic concrete construction that comprises: a floor 6, four walls 2, 3; and a vertical support column 10 at each corner of the monolithic construction, wherein each vertical support column is integrated within the walls adjacent to said vertical support column, and wherein each vertical support column extends from below the floor (10 extends flush with 32) to the height of each wall adjacent to said vertical support column, each vertical support column providing a contact point for stacking a second modular unit and a free air space between stacked units; and- wherein the modular building unit is formed as a unitary structure (par 008 of machine translation). 
Regarding claim 2, Maioli discloses that each modular building unit is formed as a monolithic concrete structure, and each of the vertical support columns are reinforced concrete columns (par 0030 of machine translation).
Regarding claim 4, Maioli discloses that each vertical support column comprises a hollowed cylinder 22 of limited depth adapted to receive a portion of a metal dowel 23 for interlocking stacked modular units.  
Regarding claim 5, Maioli discloses that the modular building unit is rectangular in shape, and is stackable at its support column contact points across two modular building units of an identical rectangular shape or a different shape. 
Regarding claim 6, Maioli discloses that the modular building unit is stackable at its support column contact points at a perpendicular orientation on top of another modular building unit of identical shape or a different shape.
Regarding claim 7, Maioli discloses that the walls include a preformed indentation (between 33) for receiving a metal ledge between the support columns 10.  
Regarding claim 8, Maioli discloses that the metal ledge is an F-ledge configured to carry and disperse weight, and support a joist system mounted thereon.  
Regarding claim 21, Maioli discloses that one or more walls further comprises a centre column 33 that extends from below the floor to the height of said wall to provide an additional contact point for stacking a second modular unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maioli.
Regarding claim 3, Maioli discloses that the vertical support columns are structurally reinforced but does not expressly disclose the reinforcement 10a is steel. It would have been obvious to one having ordinary skill in the art at the time of invention to use steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maioli in view of U.S. Publication No. 2006/0196132 to Ruano (“Ruano”).
Regarding claims 9 and 10, Maioli does not disclose that each modular building unit has lifting points that are embedded into the walls, wherein the lifting points are flush with the walls and comprise metal components adapted to receive an external component which can be inserted and secured into the lifting points before lifting.
Ruano discloses a modular building unit having lifting points (4, see Ruano Fig. 1 and par 0078) that are embedded into walls, wherein the lifting points are flush with the walls and comprise metal components 4 adapted to receive an external component 8 which can be inserted and secured into the lifting points before lifting to provide provisions for stacking.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Maioli to have lifting points that are embedded into the walls, wherein the lifting points are flush with the walls and comprise metal components adapted to receive an external component which can be inserted and secured into the lifting points before lifting as taught by Ruano to provide the predictable result of having provisions to facilitate stacking.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633